DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by US Pat 10434206 issued to Thomas et al. (hereinafter “Thomas”).
Regarding claim 1, Thomas teaches a storage case (Fig 7, container 1) in which a case cover (Fig 7, lid 5) is openably and closably connected to a case body (Fig 7, container part 2 shown openable and closable with 5), the storage case comprising: 
a latch mechanism (Fig 9, latch mechanism 8 with 10) configured to fix the case cover to the case body (Fig 5, said latch is shown configured to fix 5 to 2); and 
a handle (Fig 10, handle 47 with protrusion on the outside of 47 and 8) swingably connected to the case body (Figs 7-8, said handle shown swingable), wherein the handle includes a support arm (see examiner annotated Thomas Figure 13, hereinafter “EAFT13”) swinging about a swing shaft (Fig 9, a first portion of closure shaft 24) extending in a case width direction (Fig 7, said shaft shown extending in a case width direction), and 
a grip (Fig 7, groove 47) extending from the support arm in the case width direction (Fig 13, 47 is shown extending in a case width direction), and wherein 
a part of the latch mechanism (Fig 9, a part of said latch mechanism) is located on a side of the grip from the support arm in the case width direction when the handle is downed (Fig 5 shows said part located on a side of the grip from the support arm in the case width direction when the handle is downed).


    PNG
    media_image1.png
    646
    653
    media_image1.png
    Greyscale


Regarding claim 2, Thomas further teaches the support arm (EAFT13) is a pair of support arms (EAFT13), the grip (47) connects the pair of support arms (EAFT13 shows connects), and the handle (EAFT13, handle 47 with protrusion on the outside of 47 and 8) is formed in a U shape (EAFT13, said handle shown as U-shaped, either by the outline of said handle, or said handle with pair of arms), and wherein 
a part (Fig 5, 10) of the latch mechanism (Fig 9, latch mechanism 8 with 10) is accommodated inside the handle when the handle is downed (Fig 5, shows downed position of handle with, Fig 9, 10 inside of 47 from a direction).

Regarding claim 3, Thomas further teaches the handle (EAFT13, handle 47 with protrusion on the outside of 47 and 8) is swingably connected to a plane (Fig 7 shows said handle swinging while connected to a plane) to which the latch mechanism (8 with 10) is connected (Fig 7 shows said latch mechanism connected to the plane).

Regarding claim 4, Thomas further teaches a swing shaft (Fig 9, a second portion of shaft 24 for said handle) of the handle (EAFT13, handle 47 with protrusion on the outside of 47 and 8) and 
a swing shaft (Fig 9, a third portion of shaft 24 for said latch mechanism) of the latch mechanism (8 with 10) are formed by a same swinging pin (Fig 9, closure shaft 24).

Regarding claim 5, Thomas further teaches the swinging pin (Fig 9, 24) is restricted from rotating (col 8, lines 33-35, flap 6 and lid 5 pivot around 24, col 8, lines 46-48, with Teflon discs on 24, necessarily evidence the pin is restricted from rotating; i.e. no relative motion while being pivoted around).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
US 20120317933 – a same swinging pin for latch mechanism (100,135) and handle (120) (Figures 1-2)

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731